Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted that:
Claims 12-20 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 5572178 A; hereinafter Becker).
Regarding Claim 1: 

    PNG
    media_image1.png
    412
    756
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of fig. 4

Becker teaches a rotating power transformer comprising: (Figs. 3-4, Drawing: 1)
 a primary magnetic core (50; Fig. 4 ; col. 5, lines 55-58) having at least one primary winding (65, Fig. 4; col. 5, lines 5-8)
a secondary magnetic core (70; Fig. 4 ; col. 5, lines 55-58)  having at least one secondary winding (85, Fig. 4; col. 5, lines 43-48)
wherein the primary magnetic core being in close proximity to the secondary magnetic core separated therefrom by an air gap (43; Fig. 4; col.5, lines 51-54) 
wherein the primary magnetic core and the secondary magnetic core are rotatable against each other around a rotation axis (not expressly shown, see fig. 3)
wherein the primary and secondary magnetic cores comprise U-shaped cores with a base  (e.g. horizontal part  51 and 71 as shown in fig. 3)
connecting two legs (e.g. 53, 54 for 50, and 73, 74 for part 70, see col. 4, lines 30-55; col. 5, lines 18-25), the base having a base height (H1, Drawing: 1), the two legs having a leg width (W1, Drawing: 1), 
wherein the leg width is more than 1.5-times larger than the base height, (Drawing: 1 clearly shows that W1 is more than 1.5-times larger than H1; Examiner would like to note that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as “enabled”)
Becker does not explicitly disclose wherein at least one of the primary magnetic core and the secondary magnetic core comprises at least one of a ferrite material and an iron powder material, as claimed.
Becker’s cited prior art teaches (see figs. 1-2) wherein at least one of the primary magnetic core (12; Fig. 1; col. 3, lines 9-10) and the secondary magnetic core (10; Fig. 1; col. 3, lines 14-15) comprises at least one of a ferrite material and an iron powder material (see col. 3, lines 46-47).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select Becker cited prior art’s ferrite material and an iron powder material for Becker's primary magnetic core and the secondary magnetic core, since this modification will provide at least the high magnetic permeability (see col. 3, lines 45-50). 

Regarding Claim 2:
As applied to claim 1, Becker teaches the leg height the primary and secondary magnetic cores have a winding space having a winding space width (S1, Drawing: 1) and a winding space height (H2, Drawing: 1), said winding space width being N-times said winding space height, where N is a number of turns of a winding (see col. 4, lines 30-55) as explained in claim 1 analysis in light of MPEP § 2121.04.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Lee et al. (US 20150061817 A1; hereinafter Lee).
Regarding Claim 3:
As applied to claim 1, Becker does not expressly disclose at least one of the primary and secondary magnetic cores is mounted to a base body having a groove with a groove width larger than a width of at least one of the primary and secondary magnetic cores, as claimed.
However, Lee teaches the core 70 is accommodated within the accommodation portion 21 (e.g. groove) of the base board 20 {see Fig. 2; para [101-102]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Becker in view Lee to have at least one of the primary and secondary magnetic cores is mounted to a base body having a groove with a groove width larger than a width of at least one of the see para 0008-0009).  

Regarding Claim 4:
As applied to claim 3, Becker does not expressly disclose a gap defined by the groove width and the width of the at least one of said primary and secondary magnetic cores, 
wherein said gap is at least partially filled by a filler, as claimed.
However, Lee teaches (see fig. 2 and 3A) a gap (e.g., space between outer surface 70 and inner surface 20) defined by the groove width and the width of the at least one of said primary (70, fig. 2) {and secondary magnetic cores}, wherein said gap is at least partially filled by a filler (50; Fig. 3A; para 0123).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Becker in view of Lee to have a gap defined by the groove width and the width of the at least one of said primary and secondary magnetic cores, wherein said gap is at least partially filled by a filler to provide a coil component having a minimized size and easy to be manufactured (see para 0008-0009).  

Regarding Claim 5:
As applied to claim 4, Becker and Lee further teach the filler (see Lee’s fig. 3A, 50) includes an elastic material {see Lee’s, para 0127}.

Regarding Claim 6:
As applied to claim 4, Becker does not disclose the filler includes a material having a thermal coefficient sufficient to compensate for differences between thermal expansions 
of the at least one of the primary and secondary magnetic cores and the base, as claimed.
Although, modified Becker explicitly does not disclose the functional characteristic “the filler includes a material having a thermal coefficient sufficient to compensate for differences between thermal expansion of the at least one of the primary and secondary magnetic cores and the base”, but the limitation “the filler includes a material having a thermal coefficient sufficient to compensate for differences between thermal expansion of the at least one of the primary and secondary magnetic cores and the base” is not patentable over modified Becker, because, the limitation is directed to function or characteristic of claimed structure. Each of the limitation has been fully considered to the extent that the structure taught by modified Becker, in fig. 4, in configuration of Lee with fig. 3A, is reasonably capable of functioning or having the characteristic claimed.  Basis in fact is provided by the fact that modified Becker, in fig. 4, in configuration of Lee with fig. 3A teaches all of the structural features of the claimed limitation such as primary and secondary magnetic core, winding, base and the filler. 
 Moreover, according to section 2114 of the MPEP, specifically, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). In the instant case, the prior art of reference modified Becker, in fig. 4, in configuration of Lee with fig. 3A, teaches claimed structure, Fed. Cir 1997, in view of the above, gave clear guidance that mere absence of functional limitation “the filler includes a material having a thermal coefficient sufficient to compensate for differences between thermal expansion of the at least one of the primary and secondary magnetic cores and the base” will not defeat the teaching of prior art. Therefore, claim limitation “the filler includes a material having a thermal coefficient sufficient to compensate for differences between thermal expansion of the at least one of the primary and secondary magnetic cores and the base” is not patentable over modified Becker.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Lee and further in view of Krumme (US 20130214614 A1).
Regarding Claim 7:
As applied to claim 3, Becker and Lee do not expressly disclose a shield either under at least one of the primary and secondary magnetic cores or mounted to a side of the body that is opposite to the groove, as claimed.
Krumme teaches (see fig. 6) the core shield (142) surrounds magnetic core (120) (see para 0040).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Becker in view of Krumme to have a shield either under at least one of the primary and secondary magnetic cores or mounted to a side of the body that is opposite to the groove to reduce the interference from the rotating transformer (see para 0011).  

Regarding Claim 8:
As applied to claim 7, Becker and Krumme further teach the shield comprises a conductive sheet material (e.g. see Krumme’s para 0039).

Regarding Claim 9:
As applied to claim 8, Becker and Krumme further teach the shield comprises a metal sheet (e.g. aluminum which is metal, see Krumme’s para 0035, 0039).

Response to Arguments
Applicant's arguments filed 11/15/2018 have been fully considered but they are not persuasive. Applicants argue, (pages 7-8) “The Applicant does argue that in order for the Figure of cited prior art to provide evidence in support of teaching of a numerical dimension / size of the structure recited in a pending claim - that is, to support the prima facie case of rejection as intended by the USPTO - such Figure must be explicitly identified as being “to scale” The Applicant further argues that the Office repeated the same legal error that was made in the preceding office action (as already argued by the Applicant) in that not-to-scale Figures of the prior art reference do not and cannot provide any support for a” feature of the claim that recites a numerical size or dimension. It is MPEP 2125(11) that recites the governing law. What the Applicant argues below (substantially reiterating its argument already made in response to the preceding office action) is that not-to-scale Figures of Becker -while arguably providing support for the general coordination of the structural elements of the invention claimed in claim 1 - legally cannot be used to deduce the feature of “ wherein the leg width is more than 1.5-times larger than the base height”. The Examiner agrees that prior art figure is not to scale.First of all, the claim merely recites “leg width is more than 1.5-times  larger than the base height”. Second, it does not further limit the “leg width”. Thirdly, Regarding the recitation, “the leg width is more than 1.5-times larger than the base height”, while the reference does not disclose that the drawing figures are to scale nor provide specific dimensions for the leg width or base height, it appears from drawing figure 1 that leg width W1 is more than 1.5-times larger than base height H1. As seen in the drawing, leg width W1 is the sum of the widths of the plurality of annular channel shaped members 57, 58, 59, 60 and the widths of the plurality annular spacer rings 61 and 62. As seen in figure 1, four annular spacer rings 61 and 62 are positioned such that they surround each of the four annular channel shaped members 57, 58, 59, 50. Base height H1 is the sum of the widths of annular channel shaped members 57, 58, 59, 60. Therefore, W1 must be greater than H1 due to the widths of annular spacer rings. The reference discloses that annular channel shaped members 57, 58, 59, 60 are thin laminations. In order to meet the limitation that the leg width is more than 1.5-times larger than the base height, the sum of the widths of the four annular spacer rings must be at least half of the sum of the widths of the four annular channel shaped members. Figure 1 suggests that the width of an annular spacer ring is larger than the width of an annular channel shaped member. Before the effective filing date of the invention, it would have been obvious to those skilled in the art to provide spacer rings which have a width greater that the width of the thin laminations of the annular channel shaped members to minimize eddy current losses by minimizing core surface temperatures and to help spread flux across a larger air gap area.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 are allowed.
Claim 10 recites, wherein the leg height is between 2- and 3-times the base height.  Claim 11 depends on claim 10. Therefore, claim 11 is also allowed.
s 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 12 recites, a rotating power transformer comprising
a primary magnetic core having at least one primary winding, a secondary magnetic core having at least one secondary winding, wherein the primary magnetic core is in close proximity to the secondary magnetic core and separated therefrom by an air gap,
wherein the primary magnetic core and the secondary magnetic core are rotatable 
against each other around a rotation axis, wherein the primary and secondary magnetic cores comprise U-shaped cores with a base connecting two legs, the base having a base height, the two legs having a leg width, wherein the leg width is between 2- and 3-times the base height, and wherein at least one of the primary magnetic core and the secondary magnetic core comprises at least one of a ferrite material and an iron powder material. Claims 13-20 depend on claim 12. Therefore, claims 13-20 are also allowed.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837